CRIST, Presiding Judge.
Suit for damages alleging that, contrary to plaintiff’s instructions, defendant installed a 1974 front end on plaintiff’s 1975 automobile and did so in an unworkmanlike manner. In this court tried case, the court found for the defendant. We affirm.
Plaintiff is not a lawyer. He elected to try and appeal his own case. His brief is in violation of Rule 84.04. His statement of facts is argumentative and incomplete. His points relied on are mere abstract statements of law, with no showing of their relation to any action or ruling of the trial court. These deficiencies were not cured by the argument portion of his brief.
We have ex gratia studied the record and find therefrom that there is substantial evidence to support the trial court’s finding that defendant properly installed a 1975 front end assembly on plaintiff’s car, and that it was installed in a workmanlike manner. Credibility was for the trier of fact. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
The judgment of the trial court is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
Affirmed in compliance with Rule 84.-16(b).
REINHARD and SNYDER, JJ., concur.